Case 2:16-cr-20291-NGE-EAS ECF No. 51-2, PageID.1361 Filed 12/11/20 Page 1 of 1


  From:            Kim Ferranti
  To:              "Fairchild, Susan (USAMIE)"
  Cc:              Colleen Fitzharris
  Subject:         United States v. Isaac Hargrove, Sealed Filing
  Date:            Tuesday, October 27, 2020 11:11:00 AM
  Attachments:     43- SEALED Mtn & Order to Seal Exhibit H.pdf
                   Ex. H-Med Recs-SEALED.pdf
                   45- ECF Notice-Sealed Exhibit H re 44.pdf


  Good morning, Susan.

  We filed Exhibit H of Mr. Hargrove’s Third Supplemental Brief in support of his motion for
  compassionate release under seal. Attached is the motion and order to seal the exhibit, and the
  exhibit, itself.

  Kindly,

  Kim Ferranti, Paralegal
  Secretary to the Chief
  Federal Community Defender for the
  Eastern District of Michigan
  613 Abbott St., 5th Floor
  Detroit, MI 48226
  ph: 313.967.5844
  email: kim_ferranti@fd.org
